20-22965-shl    Doc 3     Filed 08/25/20     Entered 08/25/20 15:29:51   Main Document
                                           Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re

KB US Holdings, Inc.,                                   Chapter 11

             Debtor.                                    Case No. 20-22962 (SHL)

Fed. Tax Id. No. XX-XXXXXXX
In re

KB Holding, Inc.,                                       Chapter 11

             Debtor.                                    Case No. 20-22963 (SHL)

Fed. Tax Id. No. XX-XXXXXXX
In re

AG Kings Holdings Inc.,                                 Chapter 11

             Debtor.                                    Case No. 20-22964 (SHL)

Fed. Tax Id. No. XX-XXXXXXX
In re

AG Holdings II Inc.,                                    Chapter 11

             Debtor.                                    Case No. 20-22965 (SHL)

Fed. Tax Id. No. XX-XXXXXXX
In re

Kings Super Markets, Inc.,                              Chapter 11

             Debtor.                                    Case No. 20-22966 (SHL)

Fed. Tax Id. No. XX-XXXXXXX
20-22965-shl    Doc 3      Filed 08/25/20     Entered 08/25/20 15:29:51   Main Document
                                            Pg 2 of 5



In re

Balducci’s Holdings LLC,                                 Chapter 11

             Debtor.                                     Case No. 20-22967 (SHL)

Fed. Tax Id. No. XX-XXXXXXX
In re

Balducci’s Connecticut LLC,                              Chapter 11

             Debtor.                                     Case No. 20-22968 (SHL)

Fed. Tax Id. No. XX-XXXXXXX
In re

Balducci’s Maryland LLC,                                 Chapter 11

             Debtor.                                     Case No. 20-22969 (SHL)

Fed. Tax Id. No. XX-XXXXXXX

In re

Balducci’s Virginia LLC,                                 Chapter 11

             Debtor.                                     Case No. 20-22970 (SHL)

Fed. Tax Id. No. XX-XXXXXXX
In re

Balducci’s New York LLC,                                 Chapter 11

             Debtor.                                     Case No. 20-22961 (SHL)

Fed. Tax Id. No. XX-XXXXXXX

                         ORDER DIRECTING JOINT
               ADMINISTRATION OF RELATED CHAPTER 11 CASES




                                               2
    20-22965-shl        Doc 3     Filed 08/25/20       Entered 08/25/20 15:29:51               Main Document
                                                     Pg 3 of 5



                   Upon the motion (the “Motion”) 1 of KB US Holdings, Inc. and its debtor affiliates,

as debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the

“Debtors”), pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), for entry of an order directing the joint administration of the Debtors’

related chapter 11 cases for procedural purposes only, all as more fully set forth in the Motion; and

the Court having jurisdiction to consider the Motion and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431, dated January

31, 2012 (Preska, C.J.); and consideration of the Motion and the requested relief being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to the

Notice Parties; and such notice having been adequate and appropriate under the circumstances,

and it appearing that no other or further notice need be provided; and the Court having reviewed

the Motion; and the Court having held a hearing to consider the relief requested in the Motion (the

“Hearing”); and upon the Jones Declaration, filed contemporaneously with the Motion, and the

record of the Hearing; and the Court having determined that the legal and factual bases set forth in

the Motion establish just cause for the relief granted herein; and it appearing that the relief

requested in the Motion is in the best interests of the Debtors, their estates, creditors, and all parties

in interest; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor,

                   IT IS HEREBY ORDERED THAT

                   1.       The Motion is granted to the extent set forth herein.




1
     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
     in the Motion.

                                                           3
 20-22965-shl       Doc 3   Filed 08/25/20     Entered 08/25/20 15:29:51        Main Document
                                             Pg 4 of 5



               2.      The Debtors’ chapter 11 cases are hereby consolidated for procedural

purposes only and shall be jointly administered by the Court.

               3.      Nothing contained in this Order shall be deemed or construed as directing

or otherwise affecting the substantive consolidation of any of the Debtors’ chapter 11 cases.

               4.      The caption of the jointly administered cases shall read as follows:

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re
                                                             Chapter 11
KB US Holdings, Inc., et al.,
                                                             Case No. 20-22962 (SHL)
               Debtors.
                                                             (Jointly Administered)


               5.      A docket entry shall be made in the chapter 11 cases of KB US Holdings,

Inc.; KB Holding, Inc.; AG Kings Holdings Inc.; AG Holdings II Inc.; Kings Super Markets, Inc.;

Balducci’s Holdings LLC; Balducci’s Connecticut LLC; Balducci’s Maryland LLC; Balducci’s

Virginia LLC; and Balducci’s New York LLC substantially as follows:

               An Order has been entered in accordance with rule 1015(b) of the
               Bankruptcy Rules directing the procedural consolidation and joint
               administration of the chapter 11 cases of KB US Holdings, Inc.; KB
               Holding, Inc.; AG Kings Holdings Inc.; AG Holdings II Inc.; Kings
               Super Markets, Inc.; Balducci’s Holdings LLC; Balducci’s
               Connecticut LLC; Balducci’s Maryland LLC; Balducci’s Virginia
               LLC; and Balducci’s New York LLC. The docket in Case No. 20-
               22962 (SHL) should be consulted for all matters affecting the case.

               6.      The Debtors may file their monthly operating reports required by the

Operating Guidelines and Reporting Requirements for Debtors in Possession and Trustees, issued

by the Executive Office of the U.S. Trustee – Region 2 (revised December 27, 2019), by

consolidating the information required for each Debtor in one report that tracks and breaks out all


                                                 4
 20-22965-shl       Doc 3       Filed 08/25/20     Entered 08/25/20 15:29:51     Main Document
                                                 Pg 5 of 5



of the specific information (e.g., receipts, disbursements, etc.) on a debtor-by-debtor basis in each

monthly operating report.

               7.      The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.

               8.      The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: August 25, 2020
       White Plains, New York

                                                  /s/ Sean H. Lane
                                                  THE HONORABLE SEAN H. LANE
                                                  UNITED STATES BANKRUPTCY JUDGE




                                                    5
